—Appeal from a judgment of the County Court of Broome County (Smith, J.), *727rendered September 11, 1997, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant pleaded guilty to the crime of burglary in the first degree and, pursuant to an agreement, was sentenced as a second felony offender to a determinate term of 10 years in prison (see, Penal Law § 70.06 [6] [a]). On this appeal, defendant argues that this sentence was harsh and excessive. We disagree. We find no reason to disturb the negotiated sentence given the nature of defendant’s conduct, his extensive criminal history and the fact that the sentence imposed is less than the harshest sentence he could have received (see, People v Appollonia, 247 AD2d 770, lv denied, 92 NY2d 847).
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.